ORDER
The Office of Attorney Ethics having filed a petition with the Court pursuant to Rule 1:20-18(1) seeking the immediate temporary suspension from practice of GEORGE J. MANDLE, JR., of LINDEN, who was admitted to the bar of this State in 1970, for respondent’s failure to comply with the terms of the Order of the Court filed on October 16, 1996, and good cause appearing;
It is ORDERED that GEORGE J. MANDLE, JR., is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that GEORGE J. MANDLE, JR., be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that GEORGE J. MANDLE, JR. comply with Rule 1:20-20 dealing with suspended attorneys.